 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. E. & K., Inc. and Local Union 1165, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFLCIO. Cases 11-CA-8035, 11-CA-8192, and 11-RC-4602September 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn January 17, 1980, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counselfiled cross-exceptions to certain portions of the Ad-ministrative Law Judge's Decision, and a brief insupport thereof. The General Counsel also filed abrief in support of that part of the AdministrativeLaw Judge's Decision with which he agreed. Re-spondent filed a brief in answer to the GeneralCounsel's exceptions. In addition to the above-men-tioned papers filed, Respondent filed a post-hearingmotion in which it moved for a partial dismissal ofthe charges and allegations in the consolidatedcomplaint concerning Cases 11-CA-8035, 11-CA-8192, and 11-RC-4602. The General Counsel filedan opposition to Respondent's "Motion For PartialDismissal." Respondent filed a response to theGeneral Counsel's response to Respondent's motionfor partial dismissal.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3' Subsequent to the hearing on the consolidated complaint, Respondentfiled a "Motion for Partial Dismissal" of the consolidated complaint. TheAdministrative Law Judge stated that, inasmuch as the AdministrativeLaw Judge's Decision was in the process of being issued, Respondent'smotion was denied without prejudice and that Respondent could renewthe motion. Respondent renewed said motion, to which the GeneralCounsel filed an opposition. Having been duly considered, Respondent'smotion is hereby denied as lacking in merit.s Both Respondent and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge, findingswhich were adverse to them respectively. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.s In resolving the issues raised by the challenged ballots in the repre-sentation proceeding, the Administrative Law Judge states that ObjectionI is sustained. However, elsewhere in his Decision it is clear that Objec-tion I is overruled. This inadvertence is hereby corrected.252 NLRB No. 36ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, B. E. & K.,Inc., Riegelwood, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.We agree with the reinstatement and make-whole remedy recommend-ed by the Administrative Law Judge regarding employees Richard andDrew Todd and F. M. Anderson. We find, however, that Sec. 12 of theAct, as referred to by the Administrative Law Judge at fn. 30, is inappli-cable to the facts of this case.While Member Penello agrees with his colleagues' adoption of the Ad-ministrative Law Judge's recommendation that the election in Case I I-RC-4602 should be set aside if a revised tally of ballots does not revealthat the Petitioner has received a majority of the ballots cast, he does notrely on Objection 5 where such conduct was not specifically alleged in atimely filed written objection. See his dissenting opinion in Dayton Tire 4Rubber Co., 234 NLRB 504 (1978).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off or otherwise discrimi-nate against employees in regard to hire ortenure of employment, or any term or condi-tion of employment, because of their union orprotected concerted activities.WE WILL NOT lay off supervisors in order tointerfere with employees' organizational rights.WE WILL NOT threaten employees with dis-charge, denial of raises, loss of jobs, placementon blacklists, or other reprisals because of theirunion activities or protected concerted activi-ties.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7of the Act except to the extent that such rightsmay be affected by lawful agreements in ac-cordance with Section 8(a)(3) of the Act.WE WILL offer to each Thomas E. Goff,Terry Boring, R. L. Carter, James Eason,Richard S. Todd, Drew G. Todd, Sr., HarryW. Pridgen, William H. Robbins, F. M. An-derson, and David L. Dutton immediate andfull reinstatement to his former position or, ifsuch position no longer exists, to a substantial-ly equivalent position, without prejudice to hisseniority or other rights previously enjoyed,256 B. E. & K., INC.and WE WILL make him whole for any loss ofpay or other benefits suffered by reason of thediscrimination against him, plus interest.All our employees are free to become or remain,or refrain from becoming or remaining, members ofany labor organization, except to the extent pro-vided by Section 8(a)(3) of the Act.B. E. a K., INC.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Sections 10(b) and 9 of the NationalLabor Relations Act, as amended, was heard pursuant todue notice on May 29, 30, and 31, and June 1, 4, and 5,1979, in Wilmington, North Carolina.The charge in Case I -CA-8035 was filed on Decem-ber 14, 1978. The first amended charge in Case I -CA-8035 was filed on January 22, 1979. The charge in Case11-CA-8192 was filed on March 1, 1979. The firstamended charge in Case I l-CA-8192 was filed onMarch 14, 1979. The complaint in Case 11-CA-8035 inthis matter was issued on February 7, 1979. The orderconsolidating cases and consolidated complaint in Cases11-CA-8035 and 11-CA-8192 was issued on March 29,1979.The petition in Case I l-RC-4602 was filed on October20, 1978. A hearing on the issues raised by such petitionwas held on November 7, 1978. Thereafter, a Decisionand Direction of Election was issued in said case on De-cember 5, 1978. Pursuant to such Decision and Directionof Election, a secret-ballot election under the supervisionof the Regional Director for Region 11 was held on Jan-uary 4, 1979, in the bargaining unit found appropriate.'There were challenged ballots concerning such electionwhich were sufficient in number to affect the results ofthe election.2On January 10, 1979, the Union in Case I -RC-4602,filed timely objections to conduct affecting the results ofthe election. Thereafter, on April 27, 1979, the RegionalDirector for Region 11 issued a Supplemental Decision,Direction, and Order Consolidating Cases, whereby theRegional Director resolved certain challenged ballots, di-rected a hearing on certain other challenged ballots,found that there were issues to be resolved concerningthe various objections and directed a hearing thereon,and, since unfair labor practice complaints alleged essen-tially the same issues as concerned in most of the objec-tions, consolidated the representation case (l-RC-4602)The unit found to be appropriate is:All millwrights, millwright apprentices and helpers employed at Re-spondent's Riegelwood, North Carolina, jobsite, excluding officeclerical employees, electricians, roofers, masons, laborers, iron-workers, carpenters, field engineers, operating engineers, pipefitters,guards and supervisors as defined in the Act.a In said election, the tally of ballots reflects that there were 15 votescast for the Union, 20 votes cast against the Union, and 18 challengedballots.and the unfair labor practice cases (I l-CA-8035 and 11-CA-8192) for hearing.The issues presented for resolution of the challengedballots involved in Case 11-RC-4602 concern the chal-lenges to the ballots of William H. Robbins, Richard S.Todd, Drew Todd, Sr., F. M. Anderson, R. L. Carter,Harry W. Pridgen, Terry Boring, David L. Dutton,Charles R. Hayes, William A. Gravitt, Thomas E. Goff,Billy Johnson, James Westbrook, and L. WoodrowLong.As to the challenges to the ballots of William H. Rob-bins, Richard S. Todd, Drew G. Todd, Sr., F. M. An-derson, R. L. Carter, Harry W. Pridgen, Terry Boring,and David Dutton, there is an issue as to whether suchemployees were or were not discriminatorily laid off onDecember 6, 1978, before the election held on January 4,1979. As to the challenges to the ballots of William A.Gravitt and Thomas E. Goff, the issues include both adetermination of whether they were supervisors withinthe meaning of the Act, and, if not, whether they weredischarged or laid off on January 2, 1979, and December6, 1978, respectively, in violation of Section 8(a)(3) and/or (1) of the Act. As to the challenges to the ballots ofCharles R. Hayes, Billy Johnson, and James Westbrook,the determinative issue is whether they were supervisorswithin the meaning of the Act. As to the challenge tothe ballot of L. Woodrow Long, the issue is whether hewas a millwright expediter and, as such, enjoyed a com-munity of interest with other employees in the appropri-ate collective-bargaining unit so as to be included there-in.The unfair labor practice issues concern whether therehave been unlawful interrogation, threats, or discrimina-tory discharges within the meaning of the Act. Occur-ring between October 20, 1978, and January 4, 1979,such conduct is also in issue as objectionable conduct tothe election held on January 4, 1979. The objectionissues also concern certain conduct on January 4, 1979,relating to the alleged presence of supervisors around thepolls, the "congregating" of voters, and a question of Re-spondent's attorney's remarks directed to certain individ-uals presenting themselves as "voters."All parties were afforded full opportunity to partici-pate in the proceeding. Briefs have been filed by theGeneral Counsel and Respondent and have been consid-ered.Upon the entire record in the case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACT31. THE BUSINESS OF RESPONDENTB. E. & K., Inc., herein called Respondent, is now,and has been at all times material herein, a Delawarecorporation licensed to do business in the State of NorthCarolina, where it is engaged as a general contractor inthe construction of a papermill at a construction site inRiegelwood, North Carolina.3 The facts herein are based upon the pleadings and admissions therein.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring a 12-month representative period, Respondentreceived materials valued in excess of $50,000 for use atits Riegelwood, North Carolina, project from points andplaces directly outside the State of North Carolina. Re-spondent, during the same 12-month period, performedservices valued in excess of $50,000 for customers locat-ed outside the State of North Carolina.As conceded by Respondent, and based upon the fore-going, it is concluded and found that Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal Union 1165, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein called theUnion, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.IIl. THE UNFAIR LABOR PRACTICES AND THECHALLENGES AND OBJECTIONSA. Preliminary Issues; Supervisory Status4At all times material herein, the following-named per-sons occupied the positions set opposite their respectivenames, and have been, and are now, agents of Respond-ent at its Riegelwood, North Carolina, jobsite, and aresupervisors within the meaning of Section 2(11) of theAct:Larry Reinhardt-Project SuperintendentD. C. Pope-Assistant Millwright SuperintendentJack Bell-Millwright SuperintendentWillie Hayes-General ForemanHoward Tillotson-Personnel ManagerB. The SettingRespondent, in mid-1978 and into early 1979, duringthe critical time period for this proceeding, was one ofseveral general contractors working on the constructionor overhauling of facilities at the Federal PaperboardCompany's Riegelwood, North Carolina, papermill plant.On such job, Respondent employed employees skilled invarious crafts. Total employment was 400 to 500 individ-uals. Employees in several crafts attempted to organizeand to have representation by unions. Except for thoseemployees employed as millwrights, there is no conten-tion that unfair labor practices have occurred.Respondent commenced work on the Federal projectin July 1978. However, the first millwrights employedfor the project were employed in early August 1978. Ap-parently, the first significant millwright work com-' The facts are based on the pleadings and admissions therein and therecord as a whole. Respondent denies liability for the acts of WillieHayes and contends that Hayes was "an agent only on behalf of theUnion." There is no evidence to reveal that Hayes was the agent of theUnion with respect to the conduct contended to have been violative ofthe Act as engaged in by him. Nor does the evidence reveal that, in en-gaging in the conduct complained of, Hayes did other than communicatewhat he knew was or construed to be company policy. Nor does the evi-dence reveal circumstances that would have caused employees to believethat Hayes' statements were mere personal opinions.menced in early September 1978. At such time, Respond-ent had two millwright crews. In October, Respondenthad increased its number of millwright crews to three; inearly November, the number of millwright crews was in-creased to four; and on November 20, 1978, the numberof millwright crews reached five. On December 6, 1978,Respondent laid off one of its millwright crews.Union activity with respect to some of the millwrightemployees commenced around mid-September 1978. OnOctober 20, 1978, a representation petition was filed con-cerning the millwright employees. Thereafter, on No-vember 7, 1978, a representation hearing concerning suchpetition was held. Following this, around November 16,1978, many millwright employees commenced wearing ared dot union label on their hardhats at work.There are issues as to whether Respondent engaged inunlawful interrogation as to employees' union desires,and made threats that interfered with employees' organi-zational rights during the latter part of November andearly December 1978.Respondent's supervisors had indicated to the mill-wrights at the time of hiring that the work involvedwould last for some time, and that there would be work,including overtime, during a "shutdown."6At the timeof the December 6, 1978, layoff of Goff's crew, therehad been no prior indication to the millwrights that therewould be a layoff. On the day prior to the December 6,1978, layoff, the Decision and Direction of Election inthe representation case was issued by the Regional Di-rector for Region 11.There are issues as to whether there were acts viola-tive of Section 8(a)(3) and (1) of the Act engaged in byRespondent on or about the date of the representationelection held on January 4, 1979. There are also issues asto whether other conduct occurred on January 4, 1979,which constituted objectionable conduct to the electionheld on that date. Further, there are issues as to whethercertain challenges to ballots in said election should besustained or overruled, and there are issues as to whethercertain discharges of employees after January 4, 1979,were violative of Section 8(a)(3) and (1) of the Act.6C. The Unfair Labor Practices1. InterrogationThe General Counsel alleges and Respondent deniesthat Respondent, on various specified dates, interrogatedits employees concerning their union membership, de-sires, and activities.The issues concerning interrogation relate to the con-duct of Jack Bell, Larry Reinhardt, and T. MichaelGoodrich on certain dates. Some of the alleged and con-"Shutdown" apparently refers to the shutdown of a facility beingworked on. It appears that shutdown work involves the usage of over-time in order to allow the facility to resume operations with as little lossof operating time as possible.I Some evidence was presented concerning notification of hirings atother jobs, of renewed hirings at the Federal project, and of offers ofwork elsewhere. Suffice it to say that none of this evidence constitutesevidence of offers of reinstatement of the type that would toll backpaydue discriminatees. However as an evidentiary matter concerning thetotal question of discrimination, such evidence warrants consideration.258 B. E. & K., INC.tended interrogation concerned the interrogation of Wil-liam Gravitt by Bell in November 1978 and the interro-gation of C. R. Hayes by Reinhardt in January 1979. Aslater set forth herein, I find that William Gravitt and C.R. Hayes are supervisors of Respondent within themeaning of the Act. Interrogation of such supervisors byRespondent concerning their or other union employees'membership, desires, or activities does not constituteconduct violative of Section 8(a)(l) of the Act. The alle-gations of unlawful conduct in such regard will be rec-ommended to be dismissed.Evidence relating to other conduct of Bell relating tointerrogation of employees consists of stipulations as towhat employee Watts would have testified to if present-ed as a witness and Bell's testimony relating to interroga-tion of employees.The General Counsel's complaint allegations relatingto the interrogation of Watts were amended to allegethat such interrogation occurred in mid-November andearly December 1978. Bell's testimony relating to inter-rogation fixed such interrogation engaged in as occurringseveral days before the election on January 4, 1979. Theissue of interrogation was fully litigated. Thus, the stipu-lation as to Watts' testimony was to the effect that Wattswould testify that Bell questioned him as to how he wasgoing to vote. Bell specifically denied that he asked em-ployees how they were going to vote, but testified thathe did question "members" as to how they felt. It is ob-vious that Bell's admissions as to any interrogation has adirect bearing on the credibility of his denial of otherspecific interrogation. Whether alleged or not, such in-terrogation constituted conduct of an objectionablenature warranting the setting aside of the January 4,1979, representation election. Whether alleged or not,such interrogation was fully litigated and warrants afinding of conduct violative of Section 8(a)(l) of theAct. 7The facts clearly reveal that Bell questioned a numberof employees several days before the election as to howthey felt about the Union. There is no evidence thatthere existed a legitimate need or purpose for such inter-rogation, that employees were advised of a legitimateneed or purpose for such interrogation, or that employ-ees were given assurances of nonreprisals concerningsuch interrogation. Accordingly, it is concluded andfound that Respondent, by Bell, violated Section 8(aX)(1)of the Act by the interrogation of employees in earlyJanuary, prior to January 4, 1979, as to how they feltabout the Union. Such conduct also constituted objec-tionable conduct warranting the setting aside of the Jan-uary 4, 1979, representation election.As to the specific question of interrogation of Watts inmid-November or early December 1978, the stipulationas to Watts' testimony was to the effect that Bell ques-tioned him on several occasions as to how he was going7 The General Counsel, at p. 10 of his brief, moves to amend his com-plaint allegation to specifically allege interrogation by Bell in early Janu-ary 1979. In view of the manner of litigation of the interrogation issue, Ifind it unnecessary to grant such motion. The matter has been fully liti-gated and warrants a finding. Were it necessary that the matter be for-mally alleged, I would find it necessary to issue an Order To ShowCause "Briefs" should not be used as a means of making "motions." SeeMontgomery Ward d Co., Incorporated, 228 NLRB 750, 753 (1977).to vote. Bell's testimony was to the effect that he specifi-cally denied questioning any employee as to how the em-ployees would vote. I give weight to the actual sworntestimony of Bell and credit Bell's testimony to sucheffect over the stipulated testimony of Watts. According-ly, the allegation of interrogation in such regard is dis-missed.The evidence also clearly reveals that around Novem-ber 29, 1979, Respondent's agent, T. Michael Goodrich,met with a number of millwrights and helpers in smallgroup meetings. Goodrich's position with Respondent in-volved responsibility for administration on the construc-tion sites of the Company. Such included questions ofsafety, personnel, legal, insurance, and fringe benefits.The facts reveal that in general Goodrich presentedRespondent's arguments as to why the employees did notneed a union. A number of the General Counsel's wit-nesses testified with respect to the meetings with Good-rich and Pope. Goodrich and Pope also testified with re-spect to such meetings. Goodrich's testimony in majoreffect was a summary of what occurred in a generalmanner. Pope's testimony was to the effect that he hadlittle recall of the specifics. I find the testimony of Rich-ard Todd, Drew Todd, William Robbins, and Andersonas to interrogation of employees by Goodrich at suchmeetings more credible and complete than the testimonyof Goodrich or Pope. I credit the testimony of RichardTodd, Drew Todd, and Robbins that Goodrich askedemployees why they felt they needed a union. There isno evidence of a legitimate need or purpose for such in-terrogation, no evidence that employees were advised ofa legitimate need or purpose for such interrogation, andno evidence that employees were given assurances ofnonreprisals as to such interrogation. Accordingly, it isconcluded and found that Respondent, by Goodrich, en-gaged in interrogation of employees as to their union be-liefs in violation of Section 8(a)(l) of the Act.Such conduct of interrogation of employees abouttheir union beliefs is not only violative of Section 8(aX)(of the Act, but it also constitutes objectionable conductwarranting the setting aside of the election held on Janu-ary 4, 1979. It is so found and concluded.2. Threats of loss of jobsThe General Counsel alleges and Respondent deniesthat Respondent "threatened its employees with loss ofjobs if they selected the Union as their collective-bar-gaining representative." The issues concern the conductof Pope on or around November 30, 1978, and of Rein-hardt on or around January 3, 1979.8Anderson and Boring testified about one of the meet-ings held by Goodrich and Assistant Millwright Superin-tendent Pope with millwright helpers for discussion ofthe Company's position concerning the Union. Andersonand Boring credibly testified that the employees com-plained about wages and that Pope responded by tellingthe employees that, if they did not like the way things8 The complaint alleged conduct of threats of loss of jobs by Bell inlate December 1978. or early January 1979. No evidence was presentedwith respect to such allegation. Accordingly, such allegation will be rec-ommended to be dismissed.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere being run, they did not have to stay, and that "itcould be a lot worse," they could be getting nothing.Such conduct by Pope constitutes an implied threat ofloss of jobs if the employees selected a union as theirrepresentative. Accordingly, it is concluded and foundthat Respondent, by such conduct, violated Section8(aXI) of the Act. Such conduct also constituted objec-tionable conduct warranting the setting aside of the rep-resentation election held on January 4, 1979. It is sofound and concluded.Richard and Drew Todd also credibly testified to re-marks by Pope made at a meeting Goodrich and Popehad with the millwrights around November 29 or 30,1978. What occurred is revealed by the following cred-ited excerpts from Drew Todd's testimony:Q. Do you recall whether any of the millwrightsspoke in the course of that meeting?A. Yes, sir, several of us did in the questions andanswers.Q. Do you recall anyone else speaking during themeeting?A. Yes, sir, David Pope.Q. How did that come about?A. Richard Todd asked them and said that onereason that he asked, that he felt like one reasonthat he wanted the union was that he wanted tobetter himself with better pay; he felt that our Statewas one of the lowest paid States in the nation; andDavid Pope said to the effect that, if we didn't likethe pay scale, we could move out of the State.Considering the above facts relating to Pope's state-ments to Richard Todd, I am persuaded that such con-duct by Pope constituted conduct violative of Section8(a)(XI) of the Act and objectionable conduct by Re-spondent warranting the setting aside of the representa-tion election held on January 4, 1979. It is so concludedand found.The facts are clear that Project Superintendent Rein-hardt had a meeting with millwrights on January 3, 1979,spoke concerning the upcoming NLRB representationelection, and was asked questions concerning the elec-tion. Reinhardt then made a statement to the employeesthat there were some companies that had a blacklist uponwhich they put names of employees who were affiliatedwith or voted for the Union. An employee asked Rein-hardt if Respondent had a blacklist. Reinhardt repliedthat he did not say that; that he had said other compa-nies had such lists and that if, employees affiliated withthe Union or voted for the Union, their names were puton such lists and the employees would not then be ableto get a job with such companies.9* Respondent, in its brief, appears to contend that the blacklist issuewas raised initially by a question from employees, and that Reinhardt'sremarks about a blacklist was in response to such questions. Reinhardt'stestimony was presented in a fragmented fashion. The testimony of Free-man and Tompkins as to the blacklist appeared more direct, complete,and reliable. A careful examination of such testimony reveals that em-ployee questions as to a blacklist arose after Reinhardt had introducedthe idea of a blacklist into his talk. I credit the testimony of Freeman andTompkins over Reinhardt's where in dispute.Considering the foregoing facts, I conclude and findthat Respondent, by Reinhardt, on January 3, 1979,threatened employees with loss of jobs if they selected aunion. Thus, Reinhardt introduced the idea of a blacklistinto his talk, and explained the effect of a blacklist to theemployees. Assuming that employees would believeReinhardt's disavowal that Respondent kept a blacklist, itis clear that the employees would believe that their op-portunity for jobs with some other companies would beadversely affected by affiliation with the Union or if theyvoted the Union in at Respondent. One must considerthe effect of a disavowal that Respondent would keep ablacklist in the context of the injection of the idea of ablacklist into Reinhardt's remarks to employees. Oncethe idea of blacklist has been injected by a responsibleofficial, the reasonable and logical effect of such remarksrelating to blacklists is the fear of loss of job opportunitywith Respondent and with other employers. The mostlogical and reasonable inference as to the effect of aremark of disavowal that Respondent would keep ablacklist is that employees would consider it as a "nod"and "wink" and not intended as a true disavowal. Con-sidering this, I conclude and find that Respondent, byReinhardt, threatened employees with loss of job oppor-tunity if they voted the Union in on January 4, 1979.Such conduct is violative of Section 8(a)(1) of the Act. Itis so concluded and found. Such conduct also constitutesobjectionable conduct warranting the setting aside of therepresentation election held on January 4, 1979.3. Threat of denial of a raiseThe General Counsel alleges and Respondent deniesthat Respondent, by Jack Bell on January 4, 1979, threat-ened to deny its employees a raise if the Union were se-lected as their collective-bargaining representative.Before Christmas in 1978, millwright helper Chadwickasked Millwright Superintendent Bell for a raise. Belltold Chadwick that he would probably get a raise thefirst of the year after the "shutdown." After Christmas,Bell told Chadwick that he would give him a raise in thenext week or two. On January 4, 1979, the morningbefore the representation election to be held in the after-noon, Bell showed Chadwick some papers about his raisethat he, Bell, was turning in. What occurred then is re-vealed by the following excerpts from Bell's credited tes-timony:Q. What did you tell him when you showed it tohim?A. He asked me could I show him when I put itin, and I had it down there, and I showed it to him;and I told him that I was putting it in for him, but ifit didn't go through; that if it went through duringthis election, that if it went the other way, all raiseswould be frozen, and I couldn't answer his questionand I couldn't tell him whether he would orwouldn't.Considering the foregoing, it is clear and I find andconclude that Respondent, by Bell, on January 4, 1979,threatened an employee that a raise would be denied ifthe Union were selected as the employees' collective-bar-260 B. E. & K., INC.gaining representative. Such conduct is violative of Sec-tion 8(a)(1) of the Act. Such conduct, occurring beforethe January 4, 1979, representation election also consti-tutes objectionable conduct warranting the setting asideof said election. 4. Threat of futilityThe General Counsel alleges and Respondent deniesthat Respondent, by Respondent's agent on November29, 1978, "advised employees that selecting the Union astheir collective-bargaining representative would befutile."As has been indicated, Respondent's agent Goodrichand Assistant Millwright Superintendent Pope met withsome millwrights and helpers at different meetings on orabout November 29, 1979. At such meetings, Goodrichpresented Respondent's viewpoint on the question ofunionization. Richard Todd, Drew Todd, and Robbinstestified to the effect that Goodrich, at the meeting withthe millwrights, told the employees that Respondentwould not negotiate as to any wage increases. Andersontestified that at Goodrich and Pope's meetings with mill-wright helpers that Goodrich told the helpers that, as toraises that the Union had promised, this was not neces-sarily so. Pope's testimony revealed that he had littlerecall as to what was said at the meetings with the mill-wrights and millwright helpers. Goodrich testified to theeffect that at such meetings he told employees that, if theUnion won the election, Respondent would have to bar-gain with the Union, and that any raise would by nomeans be automatic.Considering the testimony of all the witnesses, I ampersuaded that the testimony of Richard Todd, DrewTodd, and Robbins that Goodrich had stated that Re-spondent would not negotiate as to wage increases con-stituted their conclusion of what he had said rather thanan accurate recollection of what was said. I credit Goo-drich's denial that he had threatened that Respondentwould not negotiate with the Union. Accordingly, the al-legations of conduct violative of Section 8(a)(1) of theAct by threats of futility in selection of a bargainingagent will be recommended to be dismissed.5. Threats of discharge for distribution of unionstickersThe General Counsel alleges and Respondent deniesthat Respondent, by Willie Hayes in late November andon December 3, 1978, threatened employees with dis-charge if they distributed union stickers.Respondent has a rule against the distribution of litera-ture in working areas during working time. Apparently,in late November 1978, after some employees had com-'o The withholding of a raise because of union involvement, pendencyof election proceedings, or establishment of the Union as a bargainingrepresentative constitutes conduct violative of Sec. 8(aXl) of the Act.Under such circumstances Respondent is required to handle plannedraises in the same manner that such raises would have been handled inthe absence of union involvement or election proceedings. The factsreveal that such a raise for Chadwick (reclassification and rate change)has not been effectuated. Such failure to grant a raise has not been al-leged to have been violative of the Act. In the absence of allegationsthereto, findings of violative conduct thereto are not made.menced wearing union stickers in the form of red dotdecals on their hardhats, Project Superintendent Rein-hardt and Millwright Superintendent Bell spoke to As-sistant Millwright Pope about the distribution of unionliterature or the red dots. Pope in turn spoke to GeneralForeman Willie Hayes. 'In late November 1978, General Foreman Hayes toldemployee Drew Todd in effect that Millwright Superin-tendent Pope had informed him that Richard Todd waspassing out union literataure, the red dots, and that itwas excused this time but that, if it occurred again, hewould be fired.Around the same time, either shortly before or shortlyafterwards, General Foreman Hayes spoke to a numberof employees, including Drew Todd, Monty Anderson,and William Robbins. Hayes stated that Pope had said hedid not want to see any more stickers on the job, that itshowed belligerency, and that anyone passing out thestickers would be fired.The facts are clear that, as a general foreman, WillieHayes was a supervisor and agent of Respondent. Re-spondent denies liability for the acts of Willie Hayes onthe basis of a contention that Willie Hayes was acting asan agent for the Union. Willie Hayes admittedly is aunion member and was sympathetic to the union cause.The facts, however, reveal that Hayes in his statementswas relaying instructions from Pope. There is nothing inthe record to reveal that Pope was acting on his own orpursuant to a desire to entrap Respondent in a violationof the Act. The statements by Hayes, not qualified as tothe time or place of the restriction on the right to distrib-ute union literature, clearly constitutes threats violativeof Section 8(a)(1) of the Act. Even if Hayes' statementswere a misrepresentation of Pope's instructions, the factsclearly reveal that Hayes was not trying to entrap Re-spondent into a violation of the Act. The facts also clear-ly reveal that the statements by Hayes were not made insuch a manner that employees would have reasonablybelieved the same to be mere personal opinion of onesympathetic to their union cause. Accordingly, it is con-cluded and found that Respondent, by Willie Hayes'statements concerning the liability of discharge for distri-bution of union literature, engaged in conduct violativeof Section 8(a)(l) of the Act. Such conduct also consti-tutes objectionable conduct warranting the setting asideof the January 4, 1979, representation election.6. Threats concerning the wearing union stickersThe General Counsel alleges and Respondent deniesthat Respondent, by Willie Hayes in late November 1978and by Jack Bell in late November and early December1978, advised employees not to wear union stickers.'' Pope testified to the effect that he felt sure that he told Hayes to tellemployees that they would be disciplined or discharged if they distribut-ed union literature in working areas on working time. Considering theclear evidence that Hayes' instructions or remarks to employees were notqualified as to working time or area, I am persuaded that the instructionsto Hayes were not so qualified. Had the instructions been qualified, Iwould find no reason to believe that Hayes would not have qualified hisremarks to employees. There is no evidence to reveal that Hayes, by re-laying instructions, was trying to entrap Respondent into a violation ofthe Act.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe facts relating to the issue of Hayes' conduct inlate November 1978, have been set forth in subsection 5above. A finding that Hayes, by such conduct, threat-ened employees with discharge for distribution has beenmade. In such context, Hayes' statement to Drew Todd,Anderson, and Robbins that the wearing of union stick-ers revealed belligerency independently reveals a viola-tion of Section 8(aXl) of the Act. It is so concluded andfound. Such conduct constitutes objectionable conductwarranting the setting aside of the representation electionheld on January 4, 1979.The evidence relating to Bell's conduct concerns state-ments made by Bell to Gravitt. As later set forth herein,Gravitt is found to be a supervisor within the meaning ofthe Act. Such statements by Bell to a supervisor not towear union stickers does not constitute conduct violativeof the Act. Accordingly, allegations of unlawful conductin such regard will be recommended to be dismissed.7. The December 6, 1978, layoffsOn December 6, 1978, Respondent laid off Thomas E.Goff and the members of his crew. The General Counselcontends that the layoffs of such employees were discri-minatorily motivated in violation of Section 8(a)(3) and(I) of the Act. Respondent contends that the layoffswere based upon economic considerations.As has been indicated, Respondent's millwright workat the Riegelwood project commenced with the hiring ofmillwrights in August 1978. Respondent had two mill-wright crews in September and three crews in October1978. On November 6, 1978, Respondent increased itsmillwright crews by the creation of a millwright crew tobe headed by Thomas E. Goff. Goff, prior to such time,had been employed as a journeyman. 2As has been indicated, union activity among the mill-wrights commenced in mid-September 1978. EmployeesRichard Todd and Billy Robbins were active at suchtime in getting fellow millwrights to sign union cards.Prior to November 16, 1978, Richard Todd and MontyAnderson were on C. R. Hayes' millwright crew.Around such time, C. R. Hayes' crew was scheduled towork in a place called the bleach plant. Because of thenature of the work and the possibility of chlorine leaks,employees were required to use masks. Because of thisand the fact that Richard Todd and Anderson hadbeards, Richard Todd and Anderson were transferred toBilly Johnson's millwright crew. As of November 16,1978, Drew Todd and William Robbins were also em-ployed on Johnson's millwright crew.At some point of time after November 16 and prior toNovember 21, 1978, some of Respondent's millwrightemployees commenced wearing red dot union stickers ontheir hardhats. Goff and several of the members of hiscrew were wearing red dots as of November 21, 1978.'3On November 20 and 21, 1978, Respondent created anew millwright crew to be headed by Foremen West-Goff was initially employed as a journeyman millwright on Septem-ber 5, 1978.Is I have considered Goff's testimony and the testimony of all wit-nesses concerning the red dots. The evidence is not sufficient to establishthat all of the employees on Goff's crew, except the ones transferred onNovember 21, 1978, were wearing "red dots."brook. Prior to such time, Westbrook had worked as ajourneyman millwright."4On November 20, 1978, expe-diter Long and millwrights Kelly and Ayres were trans-ferred to Westbrook's crew from Gravitt's crew. On No-vember 21, 1978, millwrights Hogan, Steedley, andGrimes, and helper Rampy were transferred to West-brook's crew from Goff's crew. None of the employeeswho were transferred from Goff's crew to Westbrook'screw had been wearing red dots on their hardhats. Twoof the employees transferred from Goff's crew, Rampyand Grimes, were kin to members of Respondent's super-visory staff.On November 29, 1978, employees Richard Todd,Drew Todd, Robbins, and Anderson were transferredfrom Johnson's crew to Goff's crew. All of the employ-ees transferred from Johnson's crew to Goff's crew wereemployees who had been wearing red dot union stickerson their hardhats.As has been indicated, Respondent's agents, Goodrichand Assistant Millwright Superintendent Pope, met withsome but not all of the millwright crews on November29 and 30, 1978. Such meetings constituted in effect aninquiry into employee beliefs as to why they wanted aunion. Around this time, Pope transmitted through lowerechelon supervision to the Todds the fact that Respond-ent did not approve of the distribution or wearing of thered dots.The aforementioned facts constitute an integral part ofthe setting leading to the December 6, 1978, layoff ofGoff's crew. Part of the setting, however, involves anunderstanding of the work involved in the installation ofa Flakt pulp dryer, and Respondent's knowledge of theprogress of the work and problems. Thus, the factsreveal that part of Respondent's Riegelwood projectconcerned work on the installation of a Flakt pulp dryer.Originally, it was expected that such work would occuraround December 1, 1978. Thus, as of October 30, 1978,such work was expected to commence around December1, 1978. The facts are clear that Respondent, as of Octo-ber 30, 1978, knew that Flakt, Inc., desired that the foun-dation for the Flakt pulp dryer be completed beforeerection work on it began as revealed by the followingexcerpts of minutes of the "Weekly Contractors' Coordi-nation Meeting" of October 30, 1978:'5SIMECO stated that in a recent meeting with Mr.Karl-Erik Gustafsson of Flakt, Mr. Gustafsson hadstated that the entire dryer foundation must be com-plete before erection work can begin. SIMECOstated that since the dryer foundation will not becomplete until the end of November, the erectorfrom Flakt will not be on the jobsite until aroundthe first of December. Mr. Gustafsson would like tostart bringing the damaged crates to the jobsitearound the middle of November in order that theequipment can be uncrated and the extent of thedamage analyzed.t' Westbrook was initially employed as a journeyman millwright onOctober 30, 1978.'a It is noted that Respondent's officials were present at such meeting.262 B. E. & K., INC.On December 4, 1978, Respondent was advised at theweekly contractors meeting that the Flakt pulp dryer in-stallation would be delayed until January 1979. Follow-ing this, on December 6, 1978, Respondent laid off Goffand those members of his crew who were working onthat day. Thus, Foreman Goff, helpers Boring, Carter,Eason, and Anderson, and millwrights Richard Todd,Drew Todd, Pridgen, and Robbins were laid off. Mill-wright Sarvis, who had been working on Goff's crewbut who did not work on December 6, 1978, was laidoff. Dutton, who had worked on Goff's crew in the pastbut who for a number of days had been carried on othercrew payroll sheets, was also laid off. It is clear, howev-er, that Respondent considered Dutton part of Goff'screw. Goff and all of the employees on his crew hadbeen wearing union stickers on their hardhats.On December 6, 1978, Project Superintendent Rein-hardt told Goff and the crew members in effect thatthere would be rehirings and that they would be the firstrehired.The General Counsel contends in effect that the No-vember 21 and 29 transfers from and to Goffs crewwere done in such a way as to set up a discriminatorylayoff of Goffs crew on December 6, 1978. Respondentcontends that the layoff of Goff's crew on December 6,1978, was economically motivated by the "unexpected"awareness of a need to delay work on the Flakt pulpdryer. Considering the facts, I am persuaded that thefacts preponderate for a finding that Respondent, know-ing of the pending problem concerning the installation ofthe Flakt pulp dryer on November 21 and 29, attemptedto load Goffs crew with union supporters so as to beable to lay them off on an economic pretext.Respondent contends, and presented evidence for thepurpose of establishing, that Respondent's decision to layoff Goffs crew was because "unexpectedly" there arosea need to curtail work because of the delay concerningthe installation of the Flakt pulp dryer. Much evidencewas presented concerning the work, its status, and itsscheduling. It suffices to say that such is persuasive evi-dence that Respondent would have been aware in earlyNovember, mid-November, and at all times of its plansand the status of the work.'6Further, I find that thefacts reveal Respondent's awareness of a potential delayconcerning the installation of the Flakt pulp dryer andwhether or not a crew was really needed on November20, 1978. This being so, the facts reveal that Respondentknew on November 20 that there was no real need tocreate a new millwright crew headed by Westbrook. Re-spondent contends that Westbrook and his crew were re-tained on December 6 because Westbrook had worked inthe past for Respondent. I note, however, that West-brook was employed by Respondent at the time whenGoff was selected to head a new millwright crew andwhen Westbrook continued as a journeyman millwright.'l Considering all of the evidence, the coordinating meetings betweenRespondent and other contractors, and the minutes of such meetings. Idiscredit Reinhardt's testimony to the effect that Respondent believeduntil December 4, 1978, that work could commence on the installation ofthe Flakt pulp dryer even if the foundation was not 100 percent com-plete, and initially ascertained on December 4, 1978, the need for alayoff.Considering the sum of evidence revealing Respond-ent's hostility toward the Union and the wearing ofunion stickers, the facts reveal that Respondent created anew crew so as to be able to transfer employees fromand to Goffs crews so as to rid itself of some knownunion adherents by the elimination of Goffs crew. Suchconduct reveals that the layoff of Goff on December 6,1978, was violative of Section 8(a)(1) of the Act, andthat the layoff of Goff's crew on December 6, 1978, wasviolative of Section 8(a)(3) and () of the Act.' 8. The discharge of Gravitt on January 2, 1979The General Counsel alleges and Respondent deniesthat Respondent discharged William A. Gravitt on Janu-ary 2, 1979, in violation of Section 8(a)(3) and (1) of theAct.The facts relating to Gravitt's status reveal, as later setforth in the discussion concerning challenged ballots,that Gravitt was a supervisor within the meaning of theAct. The facts, as credited, reveal that Gravitt was dis-charged on January 2, 1979, on the pretext that he hadbeen granted leave for 1 day but was absent for moredays than he had been granted time off.'8I would findthat Gravitt, a union adherent, was discriminatorily dis-charged because of his union activity were he not a su-pervisor within the meaning of the Act. Gravitt, as a su-pervisor, does not come within the protective ambit ofSection 8(a)(3) of the Act. Nor do the facts concerningGravitt's discharge reveal that such discharge constitutedinterference with and restraint and coercion of employ-ees within the meaning of Section 8(a)(l) of the Act. Ac-cordingly, the allegation that Gravitt was discharged inviolation of Section 8(a)(3) and (1) of the Act will berecommended to be dismissed.9. The discharge of Charles R. Hayes on January 8,1979The General Counsel alleges and Respondent deniesthat Respondent discriminatorily discharged Charles R.Hayes on January 8, 1979, in violation of Section 8(a)(3)and (1) of the Act.The facts relating to Charles R. Hayes' status reveal,as later set forth in the discussion concerning challengedballots, that Charles R. Hayes was a supervisor withinthe meaning of the Act. The credited facts clearly revealthat Charles R. Hayes was discharged on January 8,1979, because of his union activity or beliefs. I wouldfind that Charles R. Hayes, a union adherent, was discri-minatorily discharged because of his union activity or be-liefs were he not a supervisor within the meaning of the17 Although Sarvis was a member of Goffs crew, neither the chargenor the complaint avers his layoff to be violative of the Act. Nor doesthe General Counsel contend that Sarvis' layoff is presented as an issue. Inote that in all findings I have considered all evidence. Thus, I have con-sidered the various offers of jobs to the discriminatees. Such offers areconsistent with a design to rid Respondent of union adherents at the timeof a pending election. Such offers do not comport to be bona ide "rein-statement offers." The employment of such discriminatees in January andthe wages paid at such time naturally count as offsetting earnings forcompliance purposes.'' I credit Gravitt's testimony over that of Bel's and Futrell's as to thedetails concerning the granting of time off to Gravitt.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. Charles R. Hayes, as a supervisor, does not comewithin the protective ambit of Section 8(a)(3) of the Act.Nor do the facts concerning Charles R. Hayes' dischargereveal that such discharge constituted interference with,restraint, and coercion of employees within the meaningof Section 8(aX)(1) of the Act. Accordingly, the allegationthat Charles R. Hayes was discharged in violation ofSection 8(a)(3) and (1) of the Act will be recommendedto be dismissed.10. The Discharge of Cartrette February 26, 1979Respondent discharged William C. Cartrette on Febru-ary 26, 1979, assertedly becase he used Federal PaperMill vending canteen facilities contrary to written andoral instructions. The issue is whether the discharge wasbecause as asserted or because of discriminatory reasonsviolative of Section 8(a)(3) and (1) of the Act.Respondent's work rules contain the following provi-sions relating to the use of facilities of enterprises forwhom Respondent is performing work:BE&K employees are not allowed to use the millfacilities such as rest rooms, vending machines,drinking fountains, lunchrooms, etc. and are notpermitted in any plant area other than where theirservices are required.William C. Cartrette was initially employed by Re-spondent on September 27, 1978, and worked thereafteruntil his discharge on February 26, 1979. At the timethat Cartrette was hired he was told not to use FederalPaper Mill vending machines. There appears to be somequestion as to whether there were any vending machinesset aside specifically for Respondent's employees' use atthe time when Cartrette was initially hired. In any event,it appears that Respondent's employees used FederalPaper Mill vending machines not specifically designatedfor use by them until around the middle of February1979. There appears to have been no problem as to suchusage as far as Respondent's supervision or FederalPaper Mill was concerned until around the middle ofFebruary. The basic reason for Respondent's rule prohib-iting the use of facilities of the enterprise for which Re-spondent is performing work appears to be to avoid in-terference with the working of such enterprise. Becausesome of Respondent's work involved long hours, con-struction of new facilities, and repair of facilities duringtime of shutdown, it appears that the need for Respond-ent's rule was not great until around mid-February 1979.Around mid-February 1979, Federal Paper Mill hadcomplained to Respondent concerning the use of itsvending facilities by Respondent's personnel. Respond-ent, in mid-February 1979, instructed its foremen to in-struct the crews, and the foremen instructed the variouscrews, not to use Federal Paper Mill facilities. At suchtime, it is clear that there were vending facilities at desig-ne.ted places for use by Respondent's personnel. Coffeeand candy, however, were not available at such designat-ed places.Foreman Bill Johnson, in mid-February 1979, instruct-ed his crew not to use the Federal Paper Mill canteens.On Johnson's crew were employees William C. Car-trette, Robert Cartrette, and Bill Prince. Around thistime, many of the employees who had been wearing reddot union stickers on their hardhats had ceased wearingsuch stickers.'9Bill Prince, a union official, and WilliamC. Cartrette were the only members of Johnson's crewstill wearing red dots on their hardhats.Later on the same day that Johnson had instructed hiscrew not to use Federal Paper Mill canteen facilities,Prince spoke to Superintendent Bell about the problemas is revealed by the following credited excerpts fromPrince's testimony:20I asked him why we couldn't use the machinethere any more, the Paper Machines any more, andhe said, "Well, he had told Bill Johnson to tell us."I said, "We are losing money in there, and half ofthe time you can't get what you go after."He said, "If you would use the machine duringbreaktime, get in and out, and not abuse it, it wouldbe okay."Apparently, a week after Johnson had instructed hiscrew not to use the Federal Paper Mill canteen facilities,Johnson repeated such instructions to his crew. Princetold Johnson of his discussion with Bell concerning theuse of such facilities, and indicated that Bell had said itwould be okay to use such canteen facilities during lunchand breaktime if employees got in and out quickly anddid not abuse the use of such facilities. Johnson indicatedthat he would check with Bell about the matter. As ofFebruary 26, 1979, Johnson had not indicated to the em-ployees that he had checked with Bell or that his instruc-tions were changed.Apparently, around the time that Johnson had giveninstructions to his crew not to use Federal Paper Millcanteen facilities, Respondent posted the following noticein some of the Federal Paper Mill canteen facilities:NOTICETHE CANTEEN AREA OF FEDERAL PAPER BOARDMAINTENANCE SHOP IS OFF LIMITS TO BE&K EM-PLOYEES.19 The representation election involved in this proceeding was held onJanuary 4, 1979. The validity and results of said election were still pend-ing subject to challenges and objections.so After careful consideration of all of the evidence, I am persuadedand conclude and find that Bell merely explained the reason for theinstructions and did not authorize future violations of the instructions.This determination has been made difficult by the failure of Respondentto cross-examine Prince and Robert Carrette concerning Bell's conversa-tion with Prince and by the failure to present Bell as a witness on suchpoint even though Bell testified on other matters. Prince's other testimo-ny reveals that he either construed Bell's remarks as authorizing a viola-tion of such instructions or at least as furnishing a rationalization that se-rious discipline should not be given for violation of the instructions. It isclear that Robert Cartrette's testimony revealed a construction of Bell'sremarks as amounting to authorization to violate the instructions. Howev-er, William C. Cartrette's testimony as to his statements to Pope after hisdischarge, to the effect that he knew he was not authorized to be in thecanteen, and the continuation of instructions not to use the canteen andthe posting of written notice relating thereto are persuasive evidence thatBell's remarks were in effect an explanation and not an authorization.264 B. E. & K., INC.ANYONE CAUGHT IN THIS AREA IS SUBJECT TO TER-MINATION.L. N. REINHARDTOn February 26, 1979, William C. Cartrette, during his9 a.m. break period, went to a Federal Paper Mill ma-chine shop canteen. On the door of such canteen wasposted the above referred to notice that the facilitieswere off limits for Respondent's personnel.2tCartrettewent into the canteen and purchased a cup of coffee anda cracker.Assistant Superintendent Pope had seen Cartrettewhile he was on his way to the canteen.22Pope fol-lowed Cartrette to the canteen. While Pope was in thecanteen, Cartrette spoke to Pope.Although Prince and Robert Cartrette were not withWilliam C. Cartrette, they were in the canteen at thesame time that he was. There is no evidence that Assist-ant Millwright Superintendent Pope saw Prince andRobert Cartrette in the Federal Paper Mill canteen.What occurred later is revealed by the following cred-ited excerpts from William C. Cartrette's testimony:23A. Bill Johnson come to me about 9:30 and toldme that I had been fired; and the reason was forbeing in the cafeteria; and that there was nothingthat he could do about it, and to get my tools, and Ithink that he left to go get a truck.Q. Do you recall anything else that Mr. Popesaid at that time?A. Mr. Pope came and wanted to know why Iwas still on the job.Q. No, I am sorry, excuse me, strike the question.Do you recall anything else that Mr. Johnson saidat that time?A. Mr. Johnson said, he told me to get my tools,and he said that he couldn't do anything about it,and that was all.Q. You don't recall him saying anything else?A. He told me that there was nothing that hecould do about my being fired.Q. Do you recall him saying anything else at thattime?A. No, not that I recall.Q. Do you recall his mentioning any other per-son's name?A. I don't recall, other than David Pope's; hementioned David's name, that David had fired me;and that he could do nothing about that, and that isthe only thing that I recall his saying.Q. He said that "David had fired you?"A. That's right." There is a dispute as to the wording of the notice. I credit Rein-hardt's testimony as to the notice and find the facts as set forth." Prior to these events, Pope had caused an employee named Chad-wick to be warned when Pope believed he had used Federal Paper Millvending facilities.'s There is a dispute as to whether William C. Cartrette of Popeswung first and as to what William C. Cartrette said. I have consideredall of the testimony and evidence and find William C. Cartrette's testimo-ny the most credible. I am persuaded that Pope "misheard" what Car-trette said, believed that Cartrette had cursed him, and responded with aswing at Cartrette.Q. And that he could do nothing about it?A. That's right.Q. What happened next?A. I went to get my tools to have them checkedout, and ; he went to get the truck to get my toolsto have them checked out, and I was waiting onhim until I could get my tools together.Q. And then what happened?A. And then David came by and asked me whatI was still doing on the job; and he told me that asof 10:00 o'clock that my time had started orstopped; and that I should have been done off ofthe job.Q. Did you reply?A. I told him about the machine that had beentaking my money, and he asked me if I knew that Iwasn't supposed to be in the canteen, and then thatwas the first time that he had said anything to meabout being over there; and I told him "yes, that Iknew it," and I told him that I thought that he"was one of the sorriest superintendents that I hadever worked for;" and he replied back, "the same toyou, mother fucker;" and he made a swing-like, Iblocked him; and I hit him.The General Counsel contends in effect that Respond-ent discriminatorily discharged Cartrette because of hisunion activity of continuing to wear a union sticker. Re-spondent contends that the discharge of Cartrette wasnot discriminatorily motivated; that Cartrette was dis-charged because he violated instructions concerning stay-ing out of the Federal Paper Mill canteen. Consideringall of the facts, I am persuaded and conclude and findthat the facts are insufficient to reveal that the dischargeof Cartrette was discriminatorily motivated. The overallfacts reveal that Respondent had a problem concerningits employees' usage of Federal Paper Mill's canteenfacilities in and around February 1979, that instructionshad been given and repeated to the employees not to usesuch facilities, and that Respondent had posted a noticein an attempt to prevent usage of such facilities by itsemployees.24Under such circumstances, the facts revealthat Respondent discharged Cartrette for cause and notfor discriminatory reasons. The complaint allegation ofdiscriminatory discharge of Cartrette will be recom-mended to be dismissed.D. The Challenged BallotsCertain ballots cast in the representation election heldon January 4, 1979, in Case I -RC-4602 were chal-lenged. Of such challenged ballots, the challenges to theballots of William H. Robbins, Richard S. Todd, DrewTodd, F. M. Anderson, R. L. Carter, Harry W. Pridgen,Terry Boring, David Dutton, Charles R. Hayes, WilliamA. Gravitt, Tom Goff, Billy Johnson, James Westbrook,and L. Woodrow Long are presented for resolution inthis proceeding.24 have considered Respondent's warning to Chadwick and its dis-charge of Cartrette for essentially the same violation of rules. The overallcircumstances. the repeated instructions, and the posted notice revealfacts negating evidence of discrimination.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe resolution of the challenges to the ballots ofCharles R. Hayes, William A. Gravitt, Tom Goff, BillyJohnson, and James Westbrook requires a determinationas to whether such individuals are supervisors within themeaning of the Act. Although the extent of the authorityof Hayes, Gravitt, Goff, Johnson, and Westbrook is indispute, the facts are clear that such individuals are des-ignated as foremen, wear white hardhats as compared tothe wearing of blue hardhats by rank-and-file employees,keep time records of employees on their crews, do notwork with their tools, earn 75 cents per hour above therate of millwrights, and do not have authority to hireand fire, but can allow crew members to have "earlyouts" from work. The facts are clear that each of theseforemen have the same authority. There is some disputeas to the extent of the foremen's authority regarding rec-ommendations for hiring, firing, wage increases, and dis-cipline. Such dispute does not have to be resolved sincethe evidence relating to authority to direct work and toassign work reveals such individuals to be supervisorswithin the meaning of the Act.The credited testimony of Goff and C. R. Hayes clear-ly reveals that the crew foreman is told generally thekind of work to be done, that he selects the individualcrew employee to assign to such work, and that he di-rects the work of the crew. The overall facts and thecredited testimony of Goff and Hayes reveal, and I con-clude and find, that the foreman's selection for assign-ment of crew members and direction of work are per-formed in a nonroutine manner. The only exception tosuch degree of authority as to the assignment and direc-tion of work pertains to the assignment and direction ofwork of certain employees on Gravitt's crew. As to Gra-vitt, some of his crew were selected for assignment bythe "Erector." However, there are some members ofGravitt's crew who were directed in their work andwere assigned to work by Gravitt.Considering all of the above, I conclude and find thatthe crew foremen (Charles R. Hayes, William A. Gra-vitt, Tom Goff, Billy Johnson, and James Westbrook)possess the authority to responsibly select employees forassignment to work and to responsibly direct such em-ployees in their work in a nonroutine manner. By pos-sessing and exercising such authority, such crew foremenpossess and exercise supervisory authority within themeaning of the Act and are supervisors within the mean-ing of the Act.Accordingly, it is found and concluded that Charles R.Hayes, William A. Gravitt, Thomas E. Goff, Billy John-son, and James Westbrook are supervisors within themeaning of the Act and recommended that the chal-lenges to their ballots be sustained.The resolution of challenges to the ballots of TerryBoring, R. L. Carter, Richard S. Todd, Drew Todd,Harry W. Pridgen, William H. Robbins, David Dutton,and F. M. Anderson requires consideration of two fac-tors. One factor for consideration is whether such indi-viduals had a reasonable expectancy of further employ-ment at the Riegelwood site. The other factor is whethersuch individuals were discriminatees within the meaningof Section 8(a)(3) and (1) of the Act. It has already beenfound that the above-named employees were discrimina-tees within the meaning of Section 8(a)(3) and (1) of theAct. Absent discriminatory considerations, the factsreveal that the employees laid off on December 6, 1978,had a reasonable expectation of further employment byRespondent at the Riegelwood project as of the time ofthe January 4, 1979, representation election held in Case11-RC-4602. Thus, the project involved and Respond-ent's work plans envisioned a need for the hiring of addi-tional millwrights in the early part of 1979. Respondent'sofficial's statements to the millwrights and millwrighthelpers had made it clear that the Riegelwood job wasone involving the need for hiring of millwrights at a timeafter the December 6, 1978, layoffs. In fact, the reasonfor the December 6, 1978, layoffs was the necessarydelay for a certain type of work. Project Manager Rein-hardt made it clear to the employees laid off on Decem-ber 6, 1978, that there would be a need for rehiring andthat they would be the first to be hired or rehired on theRiegelwood project.At the hearing the Union argued that the facts revealthat the employees laid off on December 6, 1978, had areasonable expectancy of employment on the Riegel-wood site as of January 4, 1979, the date of the represen-tation election held in Case I -RC-4602. Respondent, onbrief, argues that the eligibility of laid off employees tovote in the election was litigated in the representationcase and that the Regional Director had excluded laidoff employees from the ranks of employees eligible tovote. I reject Respondent's contention that the RegionalDirector's representation case decision disposes of thestatus of employees laid off from the Riegelwood jobsite.The issue in the representation case involved a conten-tion by Respondent that employees who had worked onother jobsites for Respondent, but not at Riegelwood,should be allowed to vote on the basis of reasonable ex-pectancy of employment in accordance with Daniel Con-struction Company, Inc., 133 NLRB 264 (1961). Suchcontention was rejected by the Regional Director. Such,however, does not dispose of the eligibility to vote byemployees who were laid off from the Riegelwood job-site. Their eligibility to vote depends upon whether suchemployees had a reasonable expectancy of future em-ployment at the Riegelwood site. The facts clearly revealthat the employees laid off on December 6, 1978, had areasonable expectancy of future employment at he Rie-gelwood site as of January 4, 1979. Accordingly, it isconcluded and found that the challenges to the ballots ofTerry Boring, R. L. Carter, Richard S. Todd, DrewTodd, Harry W. Pridgen, William H. Robbins, DavidDutton, and F. M. Anderson should be overruled, andthat their ballots should be opened and counted in CaseI -RC-4602 with respect to the election held on January4, 1979.The resolution of the challenge to the ballot of L.Woodrow Long concerns whether or not Long enjoyeda community of interest with the millwrights and help-ers.The Regional Director's Supplemental Decision, datedApril 27, 1979, contained the following summary of factsand contentions concerning L. Woodrow Long:266 B. E. & K., INC.L Woodrow Long was employed on or about Oc-tober 9 as an expediter. Although he is classified asa journeyman millwright, the evidence revealed thathe has worked with his tools only a small portion ofthe time he has been employed at the project. As anexpediter, Long is responsible for delivering equip-ment and tools to the various jobsites on the pro-ject. If the equipment is small, Long may deliverthe equipment personally to the millwright crew re-sponsible for the installation. However, if it is large,Long will have the rigging department or iron-workers deliver it. Long uses the millwright super-intendent's office on occasion to maintain an equip-ment checklist. Long spends only about 10 percentof his time in contact with members of the mill-wright crew.The Employer contends that Long not onlychecks all incoming equipment and either deliversor assists in the delivery of said equipment to thevarious jobsites; he also spends 90 percent of histime working with the millwright craft employees,and does not service any other craft ....The evidence reveals that Long was employed as anexpediter on October 9, 1978, and from this date untilthe date of the election on January 4, 1979, was carriedon the payroll sheets of various millwright crews. Long'srate of pay was the same as that of a journeyman mill-wright. His duties consisted of locating millwright mate-rials, equipment, and tools from a general area wherematerials, equipment, and tools for various crafts wereleft, and of taking or seeing that such millwright materi-als, equipment, and tools were taken to the proper job-sites on the project. Although perhaps not absolutely es-sential, it is clear that Long's millwright experience con-stituted a helpful factor in his job performance.Long wears a white hardhat rather than a blue hardhatas worn by ordinary rank-and-file millwrights and help-ers. Long's work involves his travel over many areas ofthe project whereas the millwrights and helpers are es-sentially located in one work section at a time. Despitesuch distinctions, Long's work is closely related to andintegrated with the millwrights' work. His rate of pay isgeared to that of a journeyman millwright, and he is car-ried on millwright payrolls. The sum of the facts revealsthat Long enjoyed a community of interest with the mill-wrights and millwright helpers. It is concluded that thechallenge to Long's ballot should be overruled, and thatsuch ballot should be opened and counted with respectto the January 4, 1979, representation election held inCase 11-RC-4602.E. The Objections1. Objection I averred that "[Respondent], through itsofficers and agents, threatened its employees by sur-rounding the polling area with Fieldcraft supervisors."The Regional Director's Supplemental Decision setforth in effect that the evidence concerning such objec-tion related to contentions that Project Manager Rein-hardt and Millwright Superintendent Bell were in thepolling area during the voting hours, and that Bell gath-ered the eligible employees at 4:30 p.m., and made themwait before allowing them to go to vote. As to this lastcontention, the Regional Director alluded to the Region-al Office's December 15 letter sent to the parties in con-firmation of the agreed upon election arrangements inwhich it was set forth that "Voters will release them-selves to vote and may vote at any time the poll isopen." The Regional Director also alluded to a similarstatement included in the "Notice of Election."The Regional Director's Supplemental Decision alsoset forth that Bell stated:...that on the day of the election he told the fore-men to have all of their people over by the finishingbuilding at 4:30 p.m. When the men arrived, theforemen came with them. I told them to wait at themillwright tool trailer until the other men hadvoted. The foremen insisted on voting so I toldthem that they should vote after the other men hadvoted. When the others had voted I told the fore-men to go ahead and vote. This was a little after 5p.m.The evidence presented at the hearing was to theeffect that Bell told employees on January 4, 1979, tomeet at the shipping and receiving area and to wait thereuntil time to vote. There is no evidence that any eligiblevoter was restrained by Bell's conduct in such regard inany way from having an opportunity to vote at any timeduring the voting hours from 4:30 p.m. to 5:30 p.m. Thestatement in the letter of confirmation of election ar-rangements and in the Notice of Election to the effectthat "Voters will release themselves to vote and mayvote at any time the poll is open," is designed to insurethat voters have full opportunity during the voting hoursto exercise the right to vote, The procedure used by Bellof in effect releasing employees from work prior to thevoting hours would not appear to have any effect of aninterfering nature limiting the eligible employees' right toexercise their right to vote. The statement in the Region-al Director's Supplemental Decision as to what Bellstated would reveal that foremen were restrained in theirattempt to vote until after the rank-and-file employeeshad voted. Since the facts reveal that such foremen weresupervisors within the meaning of the Act, I am persuad-ed that such conduct by Bell, if such occurred,25wouldnot constitute conduct supporting a finding of objection-able conduct warranting the setting aside of the January4, 1979, representation election. As indicated beforehand,I am persuaded, and conclude and find, that Bell's con-duct in having rank-and-file employees meet at the ship-ping and receiving area before the time that the pollsopened does not constitute conduct of an objectionablenature warranting the setting aside of the January 4,1979, representation election.Ward and Robbins testified to the effect that they at-tended a preelection conference on January 4, 1979, andthat it was their understanding that no company officialsor supervisors were to be in the immediate voting areaduring the voting hours. The facts reveal that the voting25 Evidence as to this conduct referred to in the Regional Director'sSupplemental Decision was not presented at the hearing in this matter.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred in a conference room, that voters entered theconference room from a door on the right side, and thatvoters, after voting, proceeded out of the conferenceroom by going through a door on the left side of theconference room. There is a hallway outside the confer-ence room and offices in the building complex. Duringthe voting hours, several employees saw Reinhardt andother agents of Respondent at times in the hallway of thecomplex. There is no evidence that Reinhardt or theother agents of Respondent engaged in electioneeringnear the polls or acted in such a manner in or around thehallway so as to interfere with the employees' free exer-cise of their right to vote. The Union's understandingthat Respondent's agents would not be allowed in theimmediate voting area appears to be consistent with gen-eral principles applicable to the conduct of NLRB repre-sentation elections. The Union's understanding that thehallway area wherein Respondent's agents were ob-served during the voting time constituted an area where-in the presence of such agents was restricted appears tohave been the Union's interpretation of what constitutedthe immediate voting area. In my opinion, the facts donot reveal that the area wherein Respondent's agentswere observed to be was an immediate voting area.In summary, the evidence does not reveal that Re-spondent engaged in objectionable conduct as averred inObjection I. It is recommended that Objection I be over-ruled.2. Objection II averred that "[Respondent], through itsofficers and agents, coerced and intimidated its employ-ees by laying off employees on Wednesday prior to theelection on Thursday."This objection concerns the discharge of William A.Gravitt on January 2, 1979. The facts reveal that Gravittwas a supervisor within the meaning of the Act and thatthe discharge of Gravitt was not violative of the Act.Accordingly, it will be recommended that Objection IIbe overruled.3. Objection III averred that "[Respondent], throughits officers and agents, threatened apprentices with non-progression if the Union won the election.The evidence relating to this issue concerns statementsby Goodrich concerning Respondent's ratio of appren-tices or helpers to millwrights and the ratio of appren-tices or helpers to millwrights under certain contractsthe Union had with other employers. I credit Goodrich'stestimony that his statements were of such a comparativenature. Under such circumstances, Goodrich's statementswere not to be construed in the nature of expected actsof reprisals but rather in the nature of what employeescould expect if the Union secured the type of contracts ithad with other employers. Accordingly, such allegationof objectionable conduct is not supported by the evi-dence. It will be recommended that Objection III beoverruled. 264. Objection IV averred that "[Respondent], throughits officers and agents, turned employees back from thepolling area during the voting period.The Regional Director's "Supplemental Decision" andthe litigation in this case reveal that this objection con-a6 Such conduct was not alleged as an unfair labor practice.cerns the conduct of Respondent's attorney, Weathersby,in talking to Richard and Drew Todd and Andersonwhile they were proceeding to the polling place aroundthe commencement of voting on January 4, 1979.There is a dispute as to the facts between the testimo-nial versions of the Todds and Weathersby. I am per-suaded that all of these witnesses attempted to testifytruthfully. Of such witnesses, I am persuaded thatWeathersby's testimony is more accurate and that theTodds' testimony constituted in effect their conclusion ofwhat Weathersby's statements had meant.What occurred is revealed by the following findings offact and excerpts from the testimony:The arrangements for the election, as revealed in FieldExaminer Reese's December 15, 1978, letter to the par-ties, provided that, in the event persons not presentlyemployed appeared at the Company asserting the rightto vote, they were to be admitted to the polling place atany time the polls were open to confer with the Boardagent in charge.On January 4, 1979, the two Todds and Anderson ap-peared at a construction gate near the scheduled pollingsite. They had been advised by letter of the voting timeand voting site. When the Todds and Anderson first ap-peared at 4:15, a person from Respondent's personneloffice advised them that they would have to come backat 4:30 p.m. and sign in before going in to vote. Around4:30 p.m., they signed in and proceeded toward the poll-ing place. What occurred then is revealed by the follow-ing credited excerpts from Weathersby's testimony:27Q. What happened when you started walkingback?A. About that time, there were three or fourpeople who were trying to come in and the guardwas trying to stop them. I heard her say, "you can'tgo in, you can't go in the project, you have to go tothe personnel trailer," or words to that effect. Theywent right on past her. I walked up to them, and Isaid, "you are on private property, you are trespass-ing, and you could get arrested; if you are comingin to vote, I can assure you that everybody thatwants to vote will be allowed to vote." At thatpoint, one of them said, said to me, "Who are you?"I answered, "I am BE&K's lawyer. But youcannot talk to me within 24 hours of the election."They walked on past, and I turned around, and sawthem getting in line to vote. I went in what hasbeen described here as the exit door, went back toLarry Reinhardt's office, and I sat there until 5:30when we went to count the votes.It is undisputed that the Todds and Anderson votedwithout further incident.282 I have carefully considered Weathersby's relationship as an attorneywith Respondent in my determination of credibility.as Evidence has been presented, however, to the effect that the Todds'and Anderson's involvement in such an incident resulted in a letter fromFederal Paper Board Company, Inc., to Respondent wherein it was ex-pressed that the two Todds and Anderson would no longer be permittedto work at the site.268 B. E. & K., INC.As voters, the two Todds and Anderson had the rightto have the election on January 4, 1979, conducted underthe auspices and control of the NLRB as an arm of theU.S. Government. Weathersby's conduct was tantamountto the assertion of control of the election procedures bya party thereto and interfered with a free and untram-meled exercise of voting rights by the Todds and Ander-son by injection of the possibility of arrest for the exer-cise of a protected right. Such individuals very wellmight have voted out of anger or out of fear, either ofwhich destroys the laboratory conditions of an NLRBrepresentation election. Under these circumstances,whether Weathersby's conduct was intentional or not,Weathersby's conduct constituted conduct which inter-fered with the holding of a free and untrammeled elec-tion on January 4, 1979. Accordingly, it is recommendedthat Objection IV be sustained.5. Objection V averred "By these and other acts [Re-spondent], coerced, intimidated, and threatened its em-ployees in their free exercise of choice as guaranteedunder the Act."The findings of unfair labor practices occurring be-tween October 20, 1978, and January 4, 1979, as previ-ously set forth, support a finding and conclusion that Ob-jection V is supported and should be sustained. Thus, thefacts relating to interrogation by Bell on January 4, 1979,and by Goodrich in late November 1978, the threats byPope in late November 1978, the threats of denial ofraises by Bell, the threats by Hayes relating to the wear-ing of union stickers, and the discriminatory layoffs onDecember 6, 1978, all require a finding that Objection Vis supported and warrant a setting aside of the January 4,1979, representation election.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Having found that Respondent laid off Thomas E.Goff in violation of Section 8(a)(1) of the Act, and laidoff Terry Boring, R. L. Carter, James Eason, Richard S.Todd, Drew G. Todd, Sr., Harry W. Pridgen, WilliamH. Robbins, David L. Dutton, and F. M. Anderson inviolation of Section 8(a)(3) and (1) of the Act, the rec-ommended Order will provide that Respondent offereach reinstatement to his job, and make each whole forany loss of earnings or other benefits within the meaningand in accord with the Board's Decisions in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977),29 except as specifi-cally modified by the wording of such recommendedOrder.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees inthe exercise of their rights guaranteed by Section 7 ofthe Act.30Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Respondent B. E. & K., Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local Union 1165, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, is, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.3. By laying off Thomas E. Goff, Respondent inter-fered with employees' organizational rights and therebyviolated Section 8(a)(1) of the Act.4. By laying off employees Terry Boring, R. L. Carter,James Eason, Richard S. Todd, Drew G. Todd, Sr.,Harry W. Pridgen, William H. Robbins, F. M. Anderson,and David L. Dutton, Respondent has discouraged mem-bership in a labor organization by discriminating inregard to tenure of employment, thereby engaging inunfair labor practices in violation of Section 8(a)(3) and(I) of the Act.5. By the foregoing and by interfering with, restrain-ing, and coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act, Respondentengaged in unfair labor practices proscribed by Section8(a)(1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER31The Respondent, B. E. & K., Inc., Riegelwood, NorthCarolina, its officers, agents, successors, and assigns,shall:I. Cease and desist from:29 See, generally, Isis Plumbing d Heating Cao., 138 NLRB 716 (1962).S I note that the instant proceeding reveals that Respondent and Fed-eral Paper Mill have exchanged communications concerning keeping theTodds and Anderson off of the Federal Paper Mill site because of theevents of January 4. 1979. Such employees were engaged in a protectedright of participating in an NLRB representation election. Such rights arenot to be denied or interfered with by private parties. The Regularremedy shall be ordered for the violative conduct found. All personsshould be aware that attempted frustration of such rights may exposesuch parties to the penalties of Sec. 12 of the Act.3l In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Laying off or otherwise discriminating against em-ployees in regard to their hire or tenure of employmentor any term or condition of employment because of theirunion or protected concerted activities.(b) Laying off supervisors in order to interfere withemployees' organizational rights.(c) Threatening employees with discharge, denial ofraises, loss of jobs, placement on blacklists, or other re-prisals because of their union activities or protected con-certed activities.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by lawful agreements inaccord with Section 8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Thomas E. Goff, Terry Boring, R. L.Carter, James Eason, Richard S. Todd, Drew G. Todd,Sr., Harry W. Pridgen, William H. Robbins, F. M. An-derson, and David L. Dutton immediate and full rein-statement to their former positions or, if such positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholefor any loss of pay or other benefits they may have suf-fered by reason of the discrimination against them in themanner described above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at Respondent's project at Riegelwood, NorthCarolina, and at its main office, copies of the attachednotice marked "Appendix."32Copies of said notice, onforms provided by the Regional Director for Region 11,after being duly signed by Respondent's authorized rep-resentative, shall be posted by it immediately upon re-3: In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlaw-ful conduct not specifically found to be violative hereinbe dismissed.With respect to the challenges to ballots and the ob-jections to the representation election held on January 4,1979, in Case I 1-RC-4602, it is hereby ordered that:.The challenges to the ballots of Charles R. Hayes,William A. Gravitt, Thomas E. Goff, Billy Johnson, andJames Westbrook be sustained.2. The challenges to the ballots of L. Woodrow Long,William H. Robbins, Richard S. Todd, Drew G. Todd,Sr., F. M. Anderson, R. L. Carter, Harry W. Pridgen,Terry Boring, and David L. Dutton be overruled, thatsuch ballots be opened and counted, that a revised tallyof ballots reflecting the results of the counting of suchballots as opened as referred to above be issued, and that,if such revised tally of ballots reveals that a majority ofballots has been cast for the Union in said January 4,1979, representation election, the appropriate certifica-tion of exclusive representative status be issued.3. Objections II and III be overruled.334. Objections I, IV, and V be sustained, and, if theUnion does not receive a majority of the ballots cast inthe election held on January 4, 1979, the election held onJanuary 4, 1979, be set aside and Case 11l-RC-4602 besevered from Cases I l-CA-8035 and 1 l-CA-8192 andbe remanded to the Regional Director of Region 11 toconduct a new election when he deems the circum-stances permit the free choice of a bargaining representa-tive.:3 Objection II averred that "[Respondent], through its officers andagents, coerced and intimidated its employees by laying off employees onWednesday prior to the election on Thursday." Objection III averredthat "[Respondent], through its officers and agents, threatened appren-tices with nonprogression if the Union won the election."270